department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number contact person identification_number contact number employer_identification_number form required to be filed form tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code the code recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 of the code donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list number identification_number contact number fax number employer_identification_number legend you r applicant president vice president trustee trustee trustee govern ing body dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were formed as a nonprofit corporation under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your articles of incorporation the articles state that you are formed for the following purposes a to operate a faith based corporation b to teach the biblical message to the nations of the earth emphasizing the rulership of the lord jesus christ c to promote the publication of literature bearing the bible message d to promote the teaching of the bible truths and culture and e to provide a strong basis for doctrinal ethical and visionary accountability articles at exclusively for the charitable purposes within the meaning of sec_501 of the internal_revenue_code and that you shall not be empowered and are prohibited from engaging in any activity which is not allowed pursuant to that section articles at your articles further state that you are organized and operated activities you state that you travel worldwide to inform others about yjour lord and savior encourage those in need to strive for a better life form_1023 part iv while traveling you minister to individuals and teach and educate on the word of god letter 4c your members have traveled to ghana china and london and the expenses associated with such travel have been paid for by members or by organizations requesting your presence letter f 4a b and to you state that you offer food bank services and provide scholarships for general education development ged programs form_1023 part iv you state that the scholarships help pay for ged courses and a ged test form_1023 part viii schedule h information on the scholarship program is posted on the bulletin boards of church state you provided us with a copy of your informational flyer which lists a leader of church as the person to whom scholarship applications should be directed letter attachment in state and church in your director of education and your governing body are responsible for selecting scholarship recipients and for setting the terms of the awards letter j form_1023 schedule h section part you state that there is not an application process and that the only criteria for receiving funds is that the recipient must desire to complete the ged program attend class regularly and agree to have grades and progress reports sent to you form_1023 part viii schedule h item sec_3 4a relatives of your organization’s scholarship selection committee are eligible to receive scholarship awards insofar as they meet the attendance and progress requirements that apply to all award recipients form_1023 schedule h section part you state that the amount of each scholarship will vary depending on the time it takes the recipient to complete the ged coursework letter you state that you have not incurred any expenses related to this program but that you will pay the ged programs directly on a monthly basis and will do so in the recipient’s name letter i 7d records will be maintained that include the names of recipients and the amounts and purposes of each award letter governance your governing body consists of five uncompensated individuals who are selected by a vote of your current members form_1023 part il item part v item 1a and schedule a item letter 7b these include president vice president trustee trustee trustee and pastors of individual churches id president is married to and lives with vice president and trustee is married to and lives with trustee your articles expressly prohibit private benefit to your members and contains a dissolution clause you state that you have not formally adopted bylaws or a conflict of interest policy form_1023 part il item letter j you state that your integrity will keep you from having conflict of interest problems form_1023 part v item sec_5b c attachment you state that although you do not currently pay any wages or salaries you anticipate that you will do so in the future letter body you did not describe the method or criteria you will use to determine compensation however other than stating it will be subject_to a vote by the governing church and congregation you claim to be a church within the meaning of sec_170 of the code form_1023 part x item 5a you state that you are a ministry that operates within the church organization letter 7a you state that your headquarters is church and that church is birth ed from that ministry letter schedule a item 5b you do not own nor do you pay rent to use the facilities at either church form you have members all of whom believe in jesus christ letter j 8c e your members generally do not attend weekly services in the same location due to the distance certain members would have to travel letter 8e however all members come together for several days for services at least three times a year letter 8e you state that the majority of your worship services are held in conjunction with the services of church and church -in that they are held in the same place on the same day and at the same time letter j the same is true regarding your bible study and sunday school programs letter you state that anyone can become a member of your organization by informing you that they would like to join form_1023 schedule a item you state that the person must go before your congregation to pledge faithfulness to god and the church and that they then are given the right hand of fellowship for all the current members id members are free to associate with another denomination or church letter j while your members are not required to attend services at any particular church you state that six of your total members attend church and five of the attend church form_1023 schedule a item letter four persons who hold leadership positions in church are members of your organization including president and vice president letter three persons who hold leadership positions in church are members of your organization including trustee and trustee letter big_number you state that your remaining members visit church or church on occasion but have chosen not to be completely active in either church attend other churches or fellowship otherwise as they feel comfortable letter in your application you indicate that you are not part of a group of churches with similar beliefs and structures and that you have a written creed statement of faith or summary of beliefs which includes the belief that t he entire bible is the infallible word of god and is truth and that jesus christ was and is the son of god form_1023 schedule a item sec_1 letter j you also state that you have a form of worship in which you pray sing and read the word of god as well as a formal code of doctrine and discipline which is the belie f in the birth life and death of jesus christ and that discipline comes from jesus christ as described in his word form_1023 schedule a item letter however you state that you do not have a distinct religious history or literature of your own nor do you have bulletins or other such materials that you provide to attendees at your services id your application states that you have schools_for the preparation of your ordained ministers or religious leaders and that you ordain commission or license such individuals though you have provided no proof to support either claim form_1023 schedule a items you also state that you conduct baptisms weddings and funerals and that you have a school for the religious instruction of the young form_1023 schedule a items you do not issue church charters ld item letter j law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes organizations organized and operated exclusively for charitable religious and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section it is not exempt if an organization fails to meet either the organizational_test or the operational_test sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 further provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization must in order to establish its exemption submit a detailed statement of its proposed activities with and as a part of its application_for exemption sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals who are defined in sec_1_501_a_-1 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_56_304 1956_2_cb_306 held that an organization meeting the requirements for exemption is not precluded from distributing its funds to individuals as long as any such distribution is made on a truly charitable basis and in furtherance of the purposes for which it is organized however such organizations should maintain adequate_records and case histories such that all distributions can be substantiated upon request by the internal_revenue_service the service adequate recordation ordinarily would include the names and addresses of each recipient of aid the amount distributed to each recipient the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and a members officers or trustees of the organization b a grantor or substantia contributor to the organization or a member_of_the_family of either and c a corporation controlled by a grantor or substantial_contributor in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court denied exemption to a small family church the court found that the close family relationship of the organization’s only three board members who also controlled of the entity’s voting rights put them in a position to without challenge dictate the organization’s program s and operation s prepare its budget and spend its funds and that they could continue to do so indefinitely the court acknowledged that the presence of a small closely-related board alone was not enough to deny tax exemption however when combined with the organization’s vague and uninformative responses to questions about expenditures membership and activities denial was appropriate because the organization failed to meet its burden of showing the absence of private benefit to its individual members in 82_tc_18 the tax_court held that the combination of unfavorable facts and circumstances and the applicant's failure to provide full and complete information from which the service could make a well- informed determination was sufficient to deny exemption the court emphasized the need for open and candid disclosure particularly where a family church is involved in church by mail inc v commissioner t c memo t c aff'd 765_f2d_1387 9th cir an organization sought sec_501 exemption and claimed it was a church where its main activity was mailing literature that focused on the ministry of one its reverends that reverend served as an officer of the church along with another reverend in addition the two reverends were the sole shareholders of an ad agency through which the church mailings were obtained the two reverends received commissions on each order placed through the agency the two reverends also were the sole shareholders of a computer services business which through the ad agency provided services to the church the ad agency marked up the cost of the computer services and then billed the church at the increased rate finally the two reverends operated another ministry that was very similar to but nevertheless distinct from the applicant-church the church the ministry and the ad agency all shared office space and the two reverends carried out effectively all responsibilities associated with the various entities furthermore several family members of the reverends received payments from these entities the church received over dollar_figure deductions for its mailings and other expenses it reported a net_loss the tax_court held that the business relationships between the church and the outside entities facilitated the flow of private financial benefits to the two reverends their outside entities and their families the court gave particular attention to the substance of the relationships between the various entities and individuals and focused on the potential for the enablement of current as well as potential abuse through manipulation of the arrangements between those entities in contributions in one tax_year but after taking sec_170 of the code describes a church_or_convention_or_association_of_churches in 490_fsupp_304 d d c the court held that a religious_organization exempt under sec_501 of the code was not a church described in sec_170 the court discussed the criteria developed by the service to aid in the evaluation of applications for church foundation status those criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed courses of study literature of its own established places of worship regular congregations regular religious services sunday schools_for the religious instruction of the young and schools_for the preparation of its ministers the court stated that a t a minimum a church includes a body of believers or communicants that assembles regularly in order to worship and reasoned that certain criteria are of central importance in distinguishing a church from other forms of religious organizations -namely the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code with respect to the existence of a regular congregation the court held that a congregation consisting of the organization’s organizer and his immediate_family members did not constitute a congregation within the ordinary meaning of the word in 86_tc_916 the tax_court defined a church for purposes of sec_170 as a coherent group of individuals and families that join together to accomplish the religious purposes of mutually held beliefs the court further stated that a church’s principal means of accomplishing its religious purposes must be to assemble regularly a group of individuals related by common worship and faith in 88_tc_1341 hereinafter foundation i the tax_court held that an organization that operated a radio ministry and established local congregations was a church because it met most of the service’s criteria however the court did not adopt the criteria as a definitive test explaining them instead as a part of the service’s broader consideration of all facts and circumstances when determining church status the court also declared that w hen bringing people together for worship is only an incidental part of the activities of a religious_organization those limited activities are insufficient to label the entire organization a church in 927_f2d_335 8th cir the eighth circuit upheld a tax_court decision denying church status to an organization because it failed to meet the factual requirements of being a church under sec_501 of the code the court cited the criteria and gave particular emphasis to the facts that the organization did not regularly provide religious services or religious education for the young and did not disseminate a doctrinal code moreover the court found that the organization lacked an established congregation because nothing indicates that the participants considered the organization to be their church in 614_f3d_1383 fed cir hereinafter 131_sct_1676 mar the court_of_appeals_for_the_federal_circuit affirmed a decision by the court of federal claims denying an organization church status under sec_170 the court rejected the organization’s argument that a religious_organization should be treated as a church under sec_170 as long as ‘there is a body of followers beyond the scope of a family church who seek the teachings of the organization and express or acknowledge an affiliation with its religious tenets the court held that more than mere affiliation by a number of people with an organization espousing a particular belief system is necessary to qualify as a church within the meaning of sec_170 of the code instead a religious_organization must create as part of its religious activities the opportunity for members to develop a fellowship by worshipping together in bubbling well supra the court stated that the applicant-organization carries the burden of showing that it qualifies for exemption under sec_501 of the code and that even for an organization claiming exemption as a religious_organization exemption is a privilege a matter of grace rather than right meeting the burden requires an open and candid disclosure of all facts bearing upon the applicant's organization operations and finances disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements for exemption and if such analysis qualification as an organization described in sec_501 of the code to qualify for exemption as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in that section see sec_1_501_c_3_-1 of the regulations an organization is operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code and if not more than an insubstantial part of its activities furthers a non- it engages exempt_purpose see sec_1_501_c_3_-1 of the regulations see also 326_us_279 construing a similar provision of the social_security act such that t he presence of a single non-exempt purpose that is substantial in nature will destroy the exemption an organization will not be regarded as operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 of the regulations although you state that you offer food bank services you did not provide any information about nor have you established your present involvement in providing such services you provided information about your ged scholarship program in your application and in your subsequent submissions in letter and letter however your explanation of the award process raises significant concerns you have no application process and the only criteria for receiving funds is that the recipient must desire to complete the ged program attend class regularly and agree to have grades and progress reports sent to you there is no procedure in place to determine the amount of scholarship awards and your responses indicate that recipients will be funded indefinitely until they complete the program finally relatives of your scholarship selection committee are eligible to receive funds but without formally adopted bylaws or a written conflict of interest policy there is nothing to prevent the inurement of your net_earnings to persons having a personal and private interest in your activities within the meaning of sec_1_501_c_3_-1 of the regulations with all of this said the information you provided suggests that you have not to this point awarded any scholarship funds even if you have you did not submit the type of information contemplated in revrul_56_304 supra and based on the above facts you could not provide such information in any event you state that you travel around the world to inform others about your beliefs and to encourage those in need to strive for a better life however you did not provide any details about your members’ travels beyond listing the names of countries they have visited thus you have not established how worldwide travel is related to or furthers your exempt_purpose and even if you did the absence of bylaws and a conflict of interest policy is once more problematic because you lack the basic procedural safeguards necessary to prevent impermissible private benefits from flowing to your members you further represent that you plan to compensate your governing body once you have sufficient resources to do so however you have not established criteria to determine how compensation will be determined and to ensure that compensation is no more than the fair_market_value based on the qualification of the individuals being compensated the duties assigned them and the hours they devote to those duties the information you provided suggests that compensation will be determined by the individuals being compensated and or other persons that compose your closely-related governing body this arrangement results in a conflict of interest and like other aspects of your operations discussed to this point leaves open the possibility of private_inurement proscribed by sec_1_501_c_3_-1 of the regulations given its closely-related nature your governing body like the one in bubbling well supra could be positioned to without challenge dictate your organization's program s and operation s prepare its budget and spend its funds and they could continue to do so indefinitely moreover your claims that your integrity will prevent conflict of interest problems and that you will take it under advisement to adopt bylaws along with the incomplete information you provided about your worldwide travel the operation of your scholarship program and your relationship with church and church do not amount to the level of open and candid disclosure the court discussed in american churches supra thus you have not met the burden of establishing that your net_earnings will not inure in whole or in part to the benefit of private shareholders or individuals as set forth in sec_1_501_c_3_-1 of the regulations and that your activities will not serve to benefit private interests as set forth in sec_1 c -1 d ii the potential for private benefit clouds every aspect of your organization’s operations this issue was identified early in the process of developing your case and you had ample time and opportunity to address it your failure to concretely address these concerns is especially troubling given that you expressly leave open the possibility of future remuneration of the governing body and even if no benefit has flowed to individual members up to this point the pervasive but ambiguous relationship between your organization and church and church coupled with the lack of procedural safeguards detailed above and the fact that president and vice president are leaders of church and trustee and trustee are leaders of church could readily facilitate the types of future abuses that the court identified in church by mail supra you do not meet the operational_test of sec_1_501_c_3_-1 of the regulations because you have not established that your organization is operated exclusively for one or more exempt purposes you have not established either that your net_earnings will not inure in whole or in part to the benefit of private shareholders or individuals as set forth in sec_1_501_c_3_-1 or that your activities will not serve to benefit private interests as set forth in sec_1_501_c_3_-1 therefore you are not exempt as an organization described in sec_501 of the code qualification as a church under sec_170 of the code even when it is determined that an organization is organized and operated for religious purposes within the meaning of sec_501 of the code it is not necessarily a church within the meaning of sec_170 the associational test and the criteria guide this determination associational test in american guidance supra the court stated that a t a minimum a church includes a body of believers or communicants that assembles regularly in order to worship this associational role the court reasoned is what separates a ‘church’ from other forms of religious enterprise see also church of eternal life foundation il supra thus if an organization does not serve this associational role it fails to achieve the minimum characteristics of a church and instead must be viewed simply as a religious_organization subject_to the filing_requirements of sec_6033 of the code you do not regularly bring members of your organization together in one place to worship a common faith instead your case resembles the organization in foundation il supra there the court held that sporadic meetings conducted in a variety of locations did not constitute a regular assembly of a cohesive group of people for worship congregants to establish a community of worship likewise you hold several meetings and did not enable annually in a location mutually convenient for all of your members but the more regularly occurring worship takes place at church church or wherever else your members decide to practice their faith also like foundation il you did not provide any information about the members in attendance at your semi-annual meetings nor did you otherwise establish the existence of a regular congregation your organization does not create for your members an opportunity to develop a fellowship by worshipping together like the organization described in foundation il as well as those described in universal life church american guidance and spiritual outreach supra you lack regularly held worship services and a regular place of worship at best bringing people together for worship is only an incidental part of your activities see foundation supra accordingly you do not satisfy the associational test and you thus are not a church as described under sec_170 of the code criteria if an organization satisfies the associational test the analysis then moves to the total facts and circumstances embodied within the criteria see american guidance foundation and spiritual outreach supra although an organization need not satisfy each of the criteria the absence of factors such as a formal code of doctrine and discipline or a membership that is not associated with any other church or denomination reduces the likelihood that an organization will be classified as a church within the meaning of sec_170 see spiritual outreach supra distinct legal existence you have a distinct and independent legal existence under the laws of state recognized creed and form of worship in your application you indicate that you have a written creed statement of faith or summary of beliefs which includes the belief that t he entire bible is the infallible word of god and is truth and that jesus christ was and is the son of god you also state that you have a form of worship in which you pray sing and read the word of god definite and distinct ecclesiastical government your governing body is a definite and distinct ecclesiastical government however it is composed almost entirely of persons who also are involved with and hold leadership positions on the governing bodies of church and church formal code of doctrine and discipline you state that you have a formal code of doctrine and discipline which is the belie f in the birth life and death of jesus christ described in his word and that discipline comes from jesus christ as distinct religious history you state in your application that you do not have a distinct religious history membership not associated with any other church or denomination in your application you indicate that you are not part of a group of churches with similar beliefs and structures however you state that you are a ministry that operates within the church organization that your headquarters is church and that church is birth ed from that ministry in addition the majority of your services are held in conjunction with church and church and you state that six of your twenty-five total members attend church and five of the twenty-five attend church moreover four persons who hold leadership positions in church are members of your organization including president and vice president and three persons who hold leadership positions in church are members of your organization including trustee and trustee you also state that members attend other churches and fellowship otherwise as they feel comfortable in church of eternal life supra the court emphasized the importance of common worship and faith in addition to the associational aspect of a church on the contrary your members are free to attend any church that they choose to attend and still be a member of your organization just as important four of the five persons on your governing body are active in church or church and overall there appears to be a significant overlap in the activities operations and governance of your organization church and church the information you provided clearly indicates that you are associated with other churches moreover you expressly state that members are free to associate with other denominations or churches accordingly you do not have a membership that is not associated with any other church or denomination organization of ordained ministers ordained ministers selected after completing prescribed courses of study your application states that president is a minister_of_the_gospel although you state that president was ordained and is licensed in state you did not provide any information on the proscribed course of study that president completed prior to ordination and licensure you also state that you have schools_for the preparation of your ordained ministers or religious leaders and that you ordain commission or license such individuals however the information you provided regarding your requirements for ordination commission or licensure were vague and did not include any type of detail regarding the actual steps applicants would need to take or the benchmark criteria they would need to satisfy to be ordained commissioned or licensed nor could the information you provided be viewed as a summary of a proscribed course of study finally there is nothing to indicate a wider network or organization of ministers similar to president therefore you did not provide information sufficient to establish an organization of ordained ministers or to establish that ordained ministers are selected after completing prescribed courses of study literature of its own you state in your application that you do not have literature of your own you also state that you do not have bulletins or other such materials that you provide to members or attendees at your services established place of worship you state that the majority of your worship services are held in conjunction with the services of church and church in other words your services take place at the same location on the same day and at the same time as the services of church and church furthermore your members are not required to attend services at either church or church and instead are free to worship as they see fit church and church are most accurately viewed as the established places of worship for those respective churches therefore you do not have an established place of worship regular congregations in spiritual outreach supra the court held that the organization did not have an established congregation because nothing indicates that the participants consider it to be their church there is nothing to indicate that your members consider you to be their church you do not require members to renounce other religious beliefs or membership in other churches and your application and subsequent correspondences indicate that members can bring their own religion to your organization furthermore your members do not come together to meet in a common place on a regular basis accordingly and in addition to the analysis presented above regarding the associational test you do not have a congregation regular religious services you state that you hold services in conjunction with church and church and that members also can attend services wherever they choose based on the information you provided it appears that the only time your services are held independent of church or church are during your semi-annual gatherings the presence of your members during church 1's or church 2's regular religious services does not likewise make them your organization’s religious services thus under the circumstances you do not have regular religious services sunday schools_for the religious instruction of the young based on the information you provided it appears that your bible study and sunday school programs are held in conjunction with church and church at best it appears that you provide those services to supplement the religious activities of church and church there is nothing to establish that any religious curriculum taught by way of these services reflects your practices or beliefs see 88_fedclaims_203 explaining that the applicant bears the burden of establishing the existence of religious instruction of the young and establishing that such instruction reflects the applicant’s religious practices or beliefs accordingly you have not established that you have sunday schools_for the religious instruction of the young schools_for the preparation of its ministers you state that you have schools_for the preparation of your ministers however you failed to provide any information describing or establishing the existence of such schools thus even if you satisfied the associational test you still would not qualify as a church described in sec_170 because you do not meet a majority of the criteria used by the service to determine church status conclusion in light of the foregoing we have concluded that you do not qualify for exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 moreover even if you qualified for tax exemption under sec_501 you would nevertheless fail to qualify for status as a church under sec_170 because the balance of determinative facts and circumstances weigh heavily against such a classification you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the internal_revenue_service if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
